UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
STEPHEN A. VOGEL,                  :
                                   :
                    Plaintiff,     :
                                   :    20 Civ. 9301 (VM)
     - against -                   :
                                   :    DECISION AND ORDER
DAVID BORIS and MARSHALL KIEV,     :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff Stephen A. Vogel (“Vogel”) commenced this

action on November 5, 2020, bringing one count each of breach

of contract and imposition of a constructive trust against

defendants David Boris (“Boris”) and Marshall Kiev (“Kiev,”

and together with Boris, “Defendants”). (See “Complaint,”

Dkt. No. 1.)

     Now before the Court is Defendants’ premotion letter

regarding    dismissal    of   the       Complaint,   which   the   Court

construes as a motion to dismiss1 pursuant to Federal Rule of

Civil Procedure (“Rule”) 12(b)(6). (See “Letter Motion,” Dkt.

No. 18.) For the reasons set forth below, the Letter Motion

is DENIED in its entirety.




     1  See Kapitalforeningen Lægernes Invest. v. United Techs. Corp.,
779 F. App'x 69, 70 (2d Cir. 2019) (affirming the district court ruling
deeming an exchange of letters as a motion to dismiss).


                                     1
                           I.     BACKGROUND

A.   FACTS2

     This case arises from a dispute among three business

partners, culminating in one -- Vogel -- suing the other two

-- Boris and Kiev. At the center of their dispute is a

“special purpose acquisition company,” or “SPAC,” a company

used by investors for the purpose of participating in private

equity transactions. SPACs do not themselves conduct any

commercial    operations        but   rather      obtain   capital    from

investors,    typically    through        an   initial   public   offering

(“IPO”), and in turn use that capital to engage in corporate

acquisitions.

     The first step of the typical SPAC process, according to

Vogel, is for those managing the SPAC to create a company to

control it, usually a limited liability company, referred to

as the “sponsor.” The sponsor receives a percentage of the

shares raised in the IPO as a fee and puts the shares aside



     2  Except as otherwise noted, the following background derives
from the Complaint. The Court takes all facts alleged therein as true
and construes the justifiable inferences arising therefrom in the
light most favorable to Plaintiff, as required under the standard set
forth in Section II, infra. Insofar as the contract at issue is
attached to the Complaint and integral to the allegations contained
therein, the Court likewise considers its terms for resolution of the
present motion. Chapman v. N.Y. State Div. for Youth, 546 F.3d 230,
234 (2d Cir. 2008) (explaining that on a motion to dismiss, the court’s
review includes “undisputed documents, such as a written contract
attached to, or incorporated by reference in, the complaint”
(citations omitted)).



                                      2
in escrow or trust pending consummation of a potential merger.

Once a successful merger has occurred, the sponsor will

distribute the shares to the SPAC’s managers and/or members

based on certain contractual triggers such as, for example,

termination    of   a    lockout    period    or     the    reaching   of   a

particular share price.

     Boris founded the SPAC at issue here, Forum Merger

Corporation (“FMC I”), on December 1, 2014. In 2016, Kiev

joined FMC I. Later in 2016, Vogel, Boris, and Kiev together

formed Forum Capital Management, LLC (“Forum Capital”) as a

sponsor to manage FMC I. Vogel, Boris, and Kiev were the

managers of Forum Capital, and Vogel, Boris, Danielle Boris

2010 Trust, Jamie Boris 2010 Trust, MK 2016 Trust, and AJPM,

LLC were its members.

     The    Amended     and   Restated     Limited    Liability      Company

Operating     Agreement       of   Forum    Capital        (the   “Operating

Agreement,” Complaint, Ex. A, Dkt. No. 1-1) governed both

Forum Capital itself and the rights and obligations of its

managers and members. It superseded a prior agreement and was

signed on or about July 31, 2017. Vogel alleges that the

Operating Agreement was negotiated among him, Boris, and

Kiev, with the assistance of an experienced lawyer familiar

with SPACs.




                                     3
       The Operating Agreement memorialized what Vogel alleges

was the parties’ intent to “commit their time and energy to

FMC I and, if FMC I proved successful, to work together again

on future SPAC investments.” (Complaint ¶ 31.) In relevant

part,    Section      7.02,   titled    “Business   Opportunities;

Limitation on Other Activities,” provides:

       (b) . . . [E]xcept as otherwise approved by all
       Managers, other than FMC and its Subsidiaries, no
       Manager or Member may, directly or indirectly, (i)
       perform any services on behalf of any other special
       purpose acquisition company, other than Pacific
       Special Acquisition Corp. or related entities or
       (ii)   invest   in  any   other   special   purpose
       acquisition company or public shell company other
       than as a passive investor.

(Operating Agreement § 7.02(b), “Section 7.02(b).”) Section

7.02(b), Vogel argues, expressly prohibited the managers and

members of Forum Capital -- including Kiev and Boris -- from

creating, investing in, or performing services for any other

SPACs without the other managers’ approval. Vogel insists

that    all   three    managers   are   “sophisticated   financial

professionals,” and their agreement to “bind[] their business

activities together” was carefully negotiated to contain two

limited exceptions. (Complaint ¶¶ 33-35.) Under the Operating

Agreement, the parties were permitted (1) to perform services

for Pacific Special Acquisition Corp., an already existing

SPAC; and (2) to participate in SPAC investments as “passive

investors.” (Id. ¶¶ 36-37.) With the exception of these two


                                  4
limited circumstances, the parties were bound to not form

other SPACs without each other’s consent.

     Until May 2018, the SPAC worked according to plan. FMC

I merged with ConvergeOne Holdings, Inc. (“ConvergeOne”) on

February 22, 2018, and the control and management of FMC I

then passed to ConvergeOne’s shareholders. Accordingly, Forum

Capital could be dissolved under Section 11.01(b),3 which

provided that Forum Capital “shall be dissolved and its

affairs wound up upon: . . . [either] [t]he sale, disposition

or distribution of all securities and assets held by the

Company”4 or “[t]he election to dissolve the Company made in

writing by all the Members.” (Operating Agreement §§ 11.01

(b), (d).)

     Vogel contends that, because he never provided written

consent   for   dissolution,     the   Operating    Agreement    never

terminated. He further argues that, even if the Operating

Agreement did terminate, by its express terms Section 7.02(b)

survived termination.

     In support of his argument that Section 7.02(b) was still

in force, Vogel claims that Kiev’s attorney confirmed via



     3   The Complaint cites Section 11.05(b), however; there is no
such Section in the Operating Agreement, and Section 11.01 governs
“Events    Causing  Dissolution.”   The   Court   therefore   construes
Plaintiff’s arguments as being made in reliance on Section 11.01.
      4 The Operating Agreement defines Forum Capital as the “Company.”

(Operating Agreement at 1.)


                                  5
email     in   December   2017       that    Section     7.02(b)    required

unanimous consent for Forum Capital’s members to provide

services to future SPACs. Vogel also contends that in January

2018, he reached out to Boris and Kiev about pursuing a second

SPAC investment. Vogel alleges that, at a related February

2018    meeting   between     Kiev    and   Vogel,      Kiev   “specifically

stated” that Section 7.02(b) still required approval by Forum

Capital’s managers and members before any party could form

another SPAC. (Complaint ¶ 51.) Vogel further alleges that

Kiev then confirmed this understanding with his attorney.

       Vogel continued to pursue the idea of a second SPAC with

Kiev and Boris, but alleges that Boris was unresponsive.

Ultimately, in March 2018, Boris told Kiev that he did intend

to form another SPAC but only with Kiev, not Vogel. To obtain

Vogel’s    consent,    Kiev    and    Boris      discussed     giving   Vogel

financial consideration in exchange, but, according to Vogel,

they ultimately decided against it.

       Nevertheless,      because         Kiev    and    Boris     allegedly

understood that they could not squeeze Vogel out without his

consent, Vogel claims that they had an attorney prepare a

draft plan of dissolution and liquidation for Forum Capital

(the “Draft Plan of Dissolution”), which included a provision

under which Vogel would agree to waive his consent rights

under Section 7.02(b). On April 18, 2018, counsel for Boris


                                      6
and Kiev sent the Draft Plan of Dissolution, claiming to Vogel

that it was “customary” to dissolve Forum Capital and FMC I

“since they distributed and liquidated their securities and

assets.” (Complaint ¶ 66.) On May 10, 2018, Vogel indicated

that he did not accept the terms of the Draft Plan of

Dissolution   as   written   and       proposed   certain   revisions.

Without accepting the revised terms, on May 25, 2018, counsel

for Boris and Kiev wrote to Vogel’s counsel indicating that

Forum Capital and FMC I had been dissolved and wound up.

     By then, according to Vogel, Section 7.02(b) had already

been breached. Vogel alleges that on May 4, 2018, a few days

before he rejected the Draft Plan of Dissolution, Boris and

Kiev created another SPAC, Forum Merger II Corporation (“FMC

II”), without Vogel’s consent. Sometime prior to that, and

also without Vogel’s consent, Kiev and Boris formed a sponsor

for FMC II called Forum Investors II LLC (“Forum Investors

II”), of which both Kiev and Boris are managers or members.

Consistent with its goals, on August 7, 2018, FMC II closed

a $250 million IPO. The prospectus indicated that following

the IPO, Boris and Kiev, as officers and directors, were

entitled to 21.7% of FMC II’s outstanding common stock.

     On June 12, 2020, FMC II announced it would merge with

an entity called Ittella International, LLC (“Ittella”) to

form a new entity called Tattooed Chef, Inc. (“Tattooed


                                   7
Chef”). Vogel alleges that after that merger was consummated,

Forum Investors II was dissolved and the interests it held

were distributed. Accordingly, Defendants each received the

economic value of their investment.

     Vogel alleges that as a result of Defendants’ breach, he

“has been damaged in an amount no less than the value of any

equity ownership held by Defendants’ [sic] in either or both

FMC II, Forum Investors II, Itella, and/or Tattooed Chef.”

(Complaint ¶ 96.) He also argues that he is entitled to the

reasonable   fees   and    costs   associated   with   enforcing   his

rights under the Operating Agreement. (Id. ¶ 97 (citing

Operating Agreement § 12.07).)

     For his part, Vogel acknowledges that he was approached

on May 8, 2018 by third parties inviting him to participate

in another SPAC investment with Twelve Seas Investment Corp.

According to Vogel, his only option was to pursue this new

opportunity, which he did beginning in June 2018.

B.   PARTIES’ ARGUMENTS

     Consistent     with    the    Court’s   Individual   Practices,

Defendants notified Vogel of perceived deficiencies in the

Complaint by letter dated January 19, 2021. (See “Premotion

Letter,” Dkt. No. 12.) Defendants argue that the Complaint

should be dismissed for four reasons. First, the Operating

Agreement was intended to govern a single deal, only “while


                                   8
the current deal was ongoing,” and Vogel’s efforts to “free-

ride” on his former partners’ later business transactions

fails as a matter of law. (Id. at 1-2.) Second, Defendants

contend    that     Vogel’s        interpretation        of     the   Operating

Agreement is “absurd and unenforceable” because it serves no

“legitimate business interest” and “lacks reasonable scope

and duration.” (Id. at 2.) Third, Defendants contend that

Vogel cannot seek damages for breach of a contract that he

himself breached under the “election of remedies” doctrine.

Lastly, Vogel would be in the same position he is in now had

the breach not occurred because Defendants would simply not

have done the Ittella deal had they been forced to seek

Vogel’s    consent;      therefore         Vogel   has    not    suffered     any

damages.

       Vogel   responded      by    letter     dated     January      26,    2021,

challenging three of these asserted grounds for dismissal.

(See   “Opposition,”       Dkt.      No.    17.)    With      respect   to    the

interpretation      of   Section      7.02(b),        Vogel     counters     that

Defendants’       interpretation           requires      improperly     reading

additional terms into the Operating Agreement. Vogel asserts

that by its plain terms, the contract prohibited Defendants

from entering another SPAC transaction without his consent,

even after consumation of the ConvergeOne deal. Second, Vogel

argues that contrary to Defendants’ argument, Section 7.02(b)


                                       9
is not unenforceable as a matter of public policy. Rather,

contracts   such   as   this   one,    negotiated   by   sophisticated

parties at arm’s length, should not be disturbed. Likewise,

Defendants’ argument that the provision is a restrictive

covenant fails for the same reason, especially on a motion to

dismiss at which the pleading is viewed in the light most

favorable to Plaintiff. Lastly, Vogel argues that he has

properly pled damages because, according to the Complaint,

absent a breach, Defendants would have gone forward with the

Ittella transaction with Vogel, so he would have enjoyed

economic gains as a result. Thus, Vogel argues that his

expectation damages are properly pled and should not be

dismissed at this stage.

     In his Opposition, Vogel did not address Defendants’

argument regarding the “election of remedies” doctrine. The

Court directed Vogel to address this argument (Dkt. No. 19),

which he did on April 23, 2021 (Dkt. No. 20). Vogel counters

that the “election of remedies” doctrine is inapplicable and

does not bar his claim because he has not sought inconsistent

damages. Vogel claims that he seeks only one remedy. Further,

Vogel urges that his later breach does not bar recovery, and

Defendants’ arguments to the contrary are either inapplicable

or unsupported by Delaware law.




                                  10
                         II.      LEGAL STANDARD

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct   alleged.”       Id.    A    complaint     should   be

dismissed     if   the   plaintiff       has        not   offered    factual

allegations    sufficient      to    render         the   claims     facially

plausible. See id. However, a court should not dismiss a

complaint    for   failure   to     state   a   claim     if   the    factual

allegations sufficiently “raise a right to relief about the

speculative level.” Twombly, 550 U.S. at 555.

      In resolving a motion to dismiss, the Court's task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006). In this context, the Court must draw reasonable

inferences in favor of the nonmoving party. See Chambers v.


                                    11
TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

                                III. DISCUSSION

      As a threshold matter, the Court notes, and the parties

do not dispute, that under the Operating Agreement, “the

rights and obligations of the parties hereunder shall be

governed    by     and   interpreted,      construed   and   enforced    in

accordance with the laws of the State of Delaware.” (See

Operating    Agreement      §    12.04.)    Thus,   the   Court    applies

Delaware     law    to    its    interpretation      of   the     Operating

Agreement.

      When interpreting a contract under Delaware law, the

court must “give priority to the parties’ intentions as

reflected in the four corners of the agreement.” GMG Cap.

Invs., LLC v. Athenian Venture Partners I, L.P., 36 A.3d 776,

779 (Del. 2012). In determining the parties’ intent, the court

will interpret the words in the contract “using their common

or ordinary meaning, unless the contract clearly shows that

the   parties’     intent   was    otherwise.”      Schuss   v.    Penfield

Partners, L.P., No. Civ.A. 3132, 2008 WL 2433842, at *6 (Del.

Ch. June 13, 2008) (citations omitted). As part of this

review, the court must attempt to “reconcile all of the


                                     12
agreement’s provisions when read as a whole, giving effect to

each and every term.” Id. (citations omitted).

       In the context of a Rule 12(b)(6) motion to dismiss,

courts    are    “not     required        to    accept      every    strained

interpretation proposed by the plaintiff.” Caspian Alpha Long

Credit Fund, L.P. v. GS Mezzanine Partners 2006, L.P., 93

A.3d 1203, 1205 (Del. 2014) (citation omitted). However,

dismissal is improper unless “the defendants’ interpretation

is the only reasonable construction as a matter of law.” Id.

A.     PLAIN MEANING

       Section 7.02(b) provides that, “except as otherwise

approved by all Managers . . . no Manager or Member may,

directly or indirectly, (i) perform any services on behalf of

any other [SPAC] . . . or (ii) invest in any other [SPAC].”

(Operating Agreement § 7.02(b).) The parties do not dispute

that   under    Section   7.02(b),        but   for   the   two     exceptions

identified, Kiev and Boris were not permitted to enter any

other SPAC transactions without Vogel’s approval.

B.     TERMINATION AND SURVIVAL

       The parties disagree on the scope and duration of this

provision, and specifically, whether it survives termination

of the Operating Agreement. For the reasons discussed herein,

the Court is not persuaded that the Operating Agreement




                                     13
terminated, thus it need not address whether Section 7.02(b)

survives termination.

       The Operating Agreement provides numerous avenues for

termination,      including          “[t]he        election     to    dissolve       the

Company made in writing by all the Members,” or “[t]he sale,

disposition or distribution of all securities and assets held

by   the   Company,”         among      others.      (Operating       Agreement        §§

11.01(b),      (d).)       While        the    allegations         support     Vogel’s

contention      that       the    parties      never      agreed     in    writing    to

dissolve      Forum    Capital,         it    is   less      clear    whether       Forum

Capital’s assets were “sold, disposed, or distributed.”

       The Complaint alleges that FMC I merged with ConvergeOne

on   February     22,       2018,       “pursuant       to    which       control    and

management      of     FMC       I      passed     to     the    shareholders         of

ConvergeOne.” (Complaint ¶ 40.) Thus, the Operating Agreement

“could be dissolved and its affairs wound up.” (Id. ¶ 41.)

According to the typical SPAC process Vogel outlines, the

next step would involve FMC I “distribut[ing] shares to its

managers and/or members.” (Id. ¶ 19.) However, the Complaint

does    not     allege           that     such      “sale,      disposition,           or

distribution”         of    assets       ever      took    place.     Instead,        the

Complaint      repeatedly         suggests         that    Forum     Capital    never

dissolved. (E.g., id. ¶ 70 (“[T]he parties were required . . .

to agree in advance to the plan of dissolution, which had not


                                              14
yet occurred.”); ¶ 71 (“[N]o plan of dissolution had been

agreed to or executed.”); ¶ 73 (“At no time did Plaintiff

Vogel give his consent for Boris and Kiev to dissolve either

Forum Capital or FMC I.”))

       The    Complaint    contains        two   passing    references   to

Defendants’ position with respect to termination. First, when

Defendants sent Vogel the Draft Plan of Dissolution on April

18, 2018, they explained it was “‘customary’ to dissolve both

[FMC   I     and   Forum   Capital]    since        they   distributed   and

liquidated their securities and assets.’” (Id. ¶ 66.) While

Vogel claims he never signed the Draft Plan of Dissolution,

he alleges that later, on May 25, 2018, counsel for Defendants

advised him that Forum Capital and FMC I “had been dissolved

and wound up.” (Id. ¶ 71.) While these allegations suggest

that Defendants believed that Forum Capital had dissolved,

they do not sufficiently demonstrate that such dissolution

actually      occurred,    especially        when    considering    Vogel’s

repeated allegations to the contrary.

       Construing the allegations in Vogel’s favor, as it must

at the pleading stage, the Court is not persuaded that the

Operating Agreement terminated. No doubt, the allegations

create a muddled picture of what was required for termination

of the Operating Agreement, and it is unclear whether those

conditions were ever satisfied. Nevertheless, Vogel asserts


                                      15
that termination did not occur, and he supports that assertion

with    allegations     that   Defendants        took    further     steps   to

affirmatively terminate the Operating Agreement -- by sending

him the Draft Plan of Dissolution -- which presumably would

have     been     unnecessary      had     the       Operating      Agreement

automatically terminated. Furthermore, even if Forum Capital

and    FMC   I   had   dissolved   on    May   25,      2018   as   Defendants

represented, that fact would not undermine Vogel’s claims.

The Operating Agreement would have been in effect on May 4,

2018 when Defendants created FMC II. Thus, construing any

reasonable ambiguity or doubt in Vogel’s favor, as the Court

must do at this stage of the litigation, the Court finds that

Vogel has sufficiently pled that the Operating Agreement was

in effect at the time of the alleged breach.

C.     ENFORCEABILITY

       The Court likewise rejects Defendants’ argument that

Vogel’s interpretation of Section 7.02(b) is “absurd and

unenforceable as a matter of public policy” because it “serves

no legitimate business interest.” (Premotion Letter at 2.) A

restrictive covenant is enforceable under Delaware law if:

“(1) it meets general contract law requirements, (2) is

reasonable in scope and duration, (3) advances a legitimate

economic interest of the party enforcing the covenant, and

(4) survives a balance of the equities.” Kan-Di-Ki, LLC v.


                                    16
Suer, C.A. No. 7937, 2015 WL 4503210, at *19 (Del. Ch. July

22, 2015) (citations omitted). Here, Defendants appear to

allege that the Complaint fails on the second and third prongs

of this analysis.

      However, the “legitimate economic interest” of Section

7.02(b) is clear, and therefore Defendants’ argument on this

prong fails. Vogel alleges that the parties agreed to create

“an   ongoing   business   agreement   between   themselves.”

(Complaint ¶ 34.) That sophisticated parties planning to

undertake numerous profitable transactions together would

agree to work exclusively with one another is neither “absurd”

nor does it lack a “legitimate business interest.” To the

contrary, the inclusion of Section 7.02(b) protected Vogel’s

interest in maintaining an exclusive, lucrative business

relationship with Defendants. See, e.g., Kan-Di-Ki, 2015 WL

4503210, at *20 (“DL was protecting its legitimate economic

interest in maintaining the business relationships it or its

predecessor had.”).

      Whether Section 7.02(b) is “reasonable in scope and

duration” is less obvious. Under Vogel’s interpretation, this

provision could end only upon consent of the parties and would

otherwise survive indefinitely. In other words, the parties

could participate in other SPAC transactions in the future

only with each other’s consent.


                             17
       While the indefinite duration of the agreement may seem

unreasonable at first impression, Delaware courts have deemed

restrictive covenants of unlimited duration reasonable in the

context      of      certain    confidentiality          provisions.     E.g.,

Presidio, Inc. v. Semler, C.A. No. 20-965, 2020 WL 8619101,

at *7 (D. Del. Sept. 28, 2020). Likewise, in other cases in

which reasonableness was not at issue, Delaware courts have

recognized        restrictive       covenants     that     imposed     lasting

limitations on competitive conduct. E.g., Concord Steel, Inc.

v. Wilmington Steel Processing Co., Civ.A. No. 3369, 2008 WL

902406, at *6 (Del. Ch. Apr. 3, 2008) (“That is, WSP and Neary

are    precluded       from    engaging     in     particular      types   of

transactions or enterprises related to the steel industry.”);

Allied Cap. Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020,

1024–25      (Del.    Ch.   2006)    (noting     that    the   defendant   was

prohibited “from making a discrete form of investment” but

could make other investments because “[r]estrictive covenants

are carefully negotiated and our law requires that their

unambiguous terms be given effect”).

       On the other hand, in employment contracts, Delaware

courts have determined that reasonable noncompete clauses may

last only a few years and no more. TP Group–CI, Inc. v.

Vetecnik, No. 16 Civ. 00623, 2016 WL 5864030, at *2 (D. Del.

Oct.    6,    2016)     (“Delaware     courts     have     routinely     found


                                       18
restrictive covenants with a duration of two years to be

reasonable in duration.” (citing Weichert Co. of Pa. v. Young,

C.A. No. 2223, 2007 WL 4372823, at *3 (Del. Ch. Dec. 7,

2007))).

      The reasonableness analysis, therefore, depends on the

context    in   which   the    restrictive       covenant      arises.    This

inquiry in turn involves questions related to the nature of

the   transaction       and    the     typical       conduct     of   market

participants.

      Given the novelty and complexity of the transaction at

issue here, the Court finds that a determination regarding

the reasonableness of the scope and duration of Section

7.02(b)     involves    questions      of     fact    inappropriate        for

resolution at the pleading stage. See Wells Fargo & Co. v.

First Interstate Bancorp., Civ. A. No. 14623, 1996 WL 32169,

at *6 (Del. Ch. Jan. 18, 1996) (denying a motion to dismiss

entrenchment      claims,      explaining        that     the     requisite

reasonableness inquiry “will of course quite often be ill-

suited     to   pre-trial     resolution      since     the    question     of

reasonableness is necessarily highly contextual”); cf. Lumber

Liquidators, Inc. v. Cabinets To Go, LLC, 415 F. Supp. 3d

703, 717 (E.D. Va. 2019) (denying a motion to dismiss in part

because     “[t]he   validity     of      a   restrictive      covenant     is

intertwined with questions of fact particular to each case.


                                     19
The   Court     cannot     determine        the   reasonableness       of   the

restrictive covenants ‘in a factual vacuum.’”); Apex Physical

Therapy, LLC v. Ball, No. 17 Civ. 00119, 2018 WL 3120651, at

*2 (S.D. Ill. June 25, 2018) (denying a motion to dismiss

because    “whether      restrictive         covenants    are    enforceable

depends ‘on the specific facts and circumstances of the

individual case’” and this “fact-specific inquiry . . . is

not   appropriate     to    adjudicate       at   the   motion   to    dismiss

stage”); Crom Corp. v. Harvey, No. 12 Civ. 00141, 2012 WL

13018540, at *4 (N.D. Fla. Nov. 29, 2012) (“The issue of

whether a restrictive covenant is reasonable is generally a

question of fact, which cannot be determined at the motion to

dismiss stage.”).

      Moreover, as the Court has previously noted, “dismissal,

pursuant   to    Rule      12(b)(6),    is    appropriate       only   if   the

defendant’s      interpretation        of     the   terms   is     the      sole

reasonable interpretation.” Presidio, 2020 WL 8619101, at *7.

And as Vogel points out, courts apply a “less searching”

inquiry when, as here, “sophisticated parties contract to

exchange securities.” Revolution Retail Sys., LLC v. Sentinel

Techs., Inc., No. Civ 10605, 2015 WL 6611601, at *10 (Del.

Ch. Oct. 30, 2015); see also Tristate Courier & Carriage,

Inc. v. Berryman, No. C.A. 20574, 2004 WL 835886, at *10 (Del.

Ch. Apr. 15, 2004) (explaining that when the covenant at issue


                                       20
“is part of a contract for the sale of stock, this inquiry is

less searching than if the Covenant had been contained in an

employment contract”). Bearing these principles in mind, the

Court      is   not    persuaded     that     the         only     reasonable

interpretation of Section 7.02(b) is that it constitutes an

unenforceable     restrictive      covenant    as     a    matter    of    law.

Whether Section 7.02(b) constitutes a restrictive covenant

requires a fact-intensive reasonableness inquiry that is

inappropriate at this stage of the litigation.

D.    ELECTION OF REMEDIES

      Vogel admits that he entered another SPAC transaction

without Defendants’ consent in violation of his interpterion

of   the   Operating    Agreement.       Defendants       argue    that    this

conduct bars Vogel’s recovery under the doctrine of “election

of remedies.” (Premotion Letter at 3.)

      Under the election of remedies doctrine, “a party who

has two or more inconsistent remedies available, and elects

to pursue one of them to the exclusion of the others, may not

later   pursue   other   inconsistent       remedies.”           Carlyle   Inv.

Mgmt., L.L.C. v. Moonmouth Co. S.A., C.A. No. 7841, 2018 WL

5045716, at *1 (Del. Ch. June 28, 2018) (citations omitted).

This doctrine does not bar Vogel’s claim because he does not

seek “inconsistent remedies.” See Israel Disc. Bank of N.Y.

v. First State Depository Co., LLC, Civ.A. No. 7237, 2013 WL


                                    21
2326875, at *22 (Del. Ch. May 29, 2013) (explaining that the

“doctrine of election of remedies is applicable only where

inconsistent remedies are asserted against the same party”).

     The Court is unpersuaded by Defendants’ argument that by

breaching the contract, Vogel elected a remedy inconsistent

with his action for money damages. Vogel’s own breach was not

an action to rescind the Operating Agreement nor an effort to

unwind the contract he simultaneously seeks to enforce. See

Falco v. Alpha Affiliates, Inc., No. Civ.A. 97-494, 2000 WL

727116, at *18 n.23 (D. Del. Feb. 9, 2000) (“[I]f the contract

is   breached,    the   non-breaching   party   must   elect     from

affirming the contract and suing for damages or bringing an

action to rescind the contract.” (citations omitted)).

     Insofar     as   Defendants   suggest   that   Vogel’s    breach

undermines his entitlement to relief, that argument also

fails. See SmithKline Beecham Pharms. Co. v. Merck & Co., 766

A.2d 442, 450 (Del. 2000) (explaining that a plaintiff’s

breach “does not necessarily require the application of the

unclean hands doctrine”); see also Heritage Handoff Holdings,

LLC v. Fontanella, No. 16 Civ. 00691, 2019 WL 1056270, at *13

n.9 (D. Del. Mar. 6, 2019) (“Although I do find that Plaintiff

has breached the SPA, I do not find its conduct so shocking

as to warrant invoking the [unclean hands] doctrine.”).




                                   22
E.     DAMAGES

       The standard remedy for breach of contract claims is

expectation damages measured by “the amount of money that

would put the promisee in the same position as if the promisor

had    performed        the     contract.”          Siga    Techs.,    Inc.       v.

PharmAthene, Inc., 132 A.3d 1108, 1130 (Del. 2015) (citation

omitted). Here, the Court is satisfied that the Complaint

adequately alleges that Vogel suffered expectation damages as

a result of the alleged breach.

       While Defendants argue that Vogel suffered no damages

because they would not have entered the Ittella deal had they

been   compelled    to        seek    Vogel’s    consent,     insofar       as   any

reasonable doubt or ambiguity of interpretation exists, the

Court must credit Vogel’s contrary allegations at this stage.

Vogel alleges that Defendants derived “economic value on an

investment       that    Vogel        was     contractually      entitled        to

participate in” and that he “would have participated in FMC

II, had the Defendants not impermissibly formed the SPAC

without   him.”     (Complaint          ¶¶    82,    95.)    While    the    Court

acknowledges      that        these    damages       allegations      are    thin,

“[p]roof of . . . damages and of their certainty need not be

offered in the complaint in order to state a claim.” Anglo

Am. Sec. Fund, L.P. v. S.R. Glob. Int'l Fund, L.P., 829 A.2d




                                         23
143, 156 (Del. Ch. 2003). Accordingly, Defendants’ motion to

dismiss on this basis is also denied.

                         IV.   ORDER

     For the reasons discussed above, it is hereby

     ORDERED that the motion so deemed by the Court as filed

by defendants David Boris and Marshall Kiev to dismiss the

Complaint of plaintiff Stephen A. Vogel (Dkt. No. 18) is

DENIED.


SO ORDERED.
Dated:    New York, New York
          28 April 2021
                                    _________________________
                                          VICTOR MARRERO
                                              U.S.D.J.




                               24
